get an ae
a a ,

ee AO 245B (Rev. 02/08/2019) Judgment in a-Criminal Petty Case (Modified): "#48: 75 : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT.OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . ' (Por Offenses Committed On or After November 1, 1987)
Jonatan Romero-Gutierrez Case Number: 3:19-myj-24533

Benjamin L_Cheeks_—

Defendant's Attprney pam el z
: yee i )
: A pater idem sets

REGISTRATION NO. 91853298 | | | |

THE DEFENDANT: | DEC 05 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. CLEA is TAT Oy ,
[] was found guilty to count(s) SOUTHERN Bare) Oe CALIF FOP |
after a plea of not guilty. a “a Pins
. Accordingly, the defendant is adjudged guilty of such counts), which involve the following o offense(s) |
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ~ ]
(1 The defendant has been found not guilty on count(s)
Ol Count(s) . ; ‘dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

x TIME SERVED = days

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

7 Thursday, December 5, 2019
Date of Imposition of Sentence

Received Sad \ Pac i Hot

DUSM HONORABLE F, A. GOSSETT III |
UNITED STATES MAGISTRATE JUDGE |
, |

 

Clerk’s Office Copy : | 3:19-mj-24533
